           Case 3:18-cv-00151-RCJ-WGC Document 55 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     WILLIE MASON,                                   )   Case No.: 3:18-CV-00151-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   v.                                              )   (ECF NO. 52)
                                                     )
13
     WOODS, et al.,                                  )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb, (ECF No. 52 1) entered on August 27, 2021, recommending that the Court
19

20   deny Plaintiff’s Motion for a Preliminary Injunction (ECF No. 49).

21          This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
22
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
23
     Nevada.
24
            The Court has considered the pleadings and memoranda of the parties and other relevant
25

26   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.

27

28          1   Refers to Court’s docket number.



                                                          1
          Case 3:18-cv-00151-RCJ-WGC Document 55 Filed 09/13/21 Page 2 of 2



 1         IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 52) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF
 4

 5
     No. 49) is DENIED.

 6         IT IS SO ORDERED.
 7

 8   DATED this 13th day of September, 2021.

 9

10
                                                  ________________________________
11                                                ROBERT C. JONES
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  2
